         Case 1:20-cv-01733-MKV Document 28 Filed 05/18/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP                                          USDC SDNY
60 East 42nd Street, Suite 2520                              DOCUMENT
New York, NY 10165                                           ELECTRONICALLY FILED
Telephone:     (212) 292-5390                                DOC #:
Facsimile:     (212) 292-5391                                DATE FILED: 5/18/2020
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaintiff

v.

A PLEASANT TRIP STORE, et al,                              CIVIL ACTION No.
Defendants                                                 20-cv-1733 (MKV)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of settlement between the Plaintiff and the below named Defendants and notice of dismissal of
all claims against Defendants Yiwu City Qing Li Garment Co., Ltd. and Yongkang Yuexiu
Industry & Trade Co., Ltd in the above-captioned action, with prejudice, and with each party to
bear its own attorneys’ fees, costs and expenses.




                                                1
        Case 1:20-cv-01733-MKV Document 28 Filed 05/18/20 Page 2 of 2




Dated: May 13, 2020                                  Respectfully submitted,

                                                     EPSTEIN DRANGEL LLP


                                                BY: _/s/ Brieanne Scully __
                                                      Brieanne Scully (BS 3711)
                                                      bscully@ipcounselors.com
                                                      EPSTEIN DRANGEL LLP
                                                      60 East 42nd Street, Suite 2520
                                                      New York, NY 10165
                                                      Telephone: (212) 292-5390
                                                      Facsimile:     (212) 292-5391
                                                      Attorneys for Plaintiff
                                                      Smart Study Co., Ltd.

It is so ORDERED.

Signed at New York, NY on May 18, 2020.


                                          ________________________________
                                          Hon. Mary Kay Vyskocil
                                          United States District Judge




                                            2
